Citation Nr: 1010662	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for stress.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for stomach problems.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for sleep apnea, 
secondary to service-connected PTSD.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
claims enumerated above.  In July 2009, the Veteran testified 
before the Board at a hearing that was held at the RO.

At the July 2009 hearing, the Veteran offered testimony 
regarding an asthma disability he asserts is related to 
active service.  The Veteran withdrew this claim in writing 
in December 2008, and the issue is not currently in appellate 
status.  The Board interprets the Veteran's July 2009 
testimony as an application to reopen the previously denied 
claim, and refers that claim to the RO for appropriate 
action.

The issues of entitlement to service connection for left ear 
hearing loss and a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  In a statement received at the RO in December 2008, the 
Veteran withdrew his appeal concerning entitlement to service 
connection for asthma.

2.  In a statement received at the July 2009 Board hearing, 
the Veteran withdrew his appeals concerning entitlement to 
service connection for depression and stress.

3.  The Veteran does not have a current diagnosis of stomach 
problems.

4.  The Veteran does not have a current diagnosis of sleep 
apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the issues 
of entitlement to service connection for asthma, depression, 
and stress, have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. § 20.204 (2009).

2.  Claimed stomach problems were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2009).

3.  Claimed sleep apnea was not incurred in or aggravated 
during active service, and is not proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(a).

In January 2007, the Veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for asthma, depression, and stress, as identified 
in the December 2006 statement of the case.  

In a written statement received at the RO in December 2008, 
the Veteran stated that he was withdrawing the appeal as to 
the issue of entitlement to service connection for asthma, 
but was continuing his appeal as to all other issues.  

In a separate written statement received at the July 2009 
travel board hearing, the Veteran stated that in light of the 
grant of his claim for service connection for PTSD, he was 
withdrawing the appeals of the issues of entitlement to 
service connection for depression and stress.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for asthma, depression, 
and stress, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to service connection 
for asthma, depression, and stress, are dismissed.



Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification is not prejudicial in this case, 
involving only service connection claims.  

In this case, notice was provided to the Veteran in January 
2005, prior to the initial adjudication of his claims in 
October 2005.  The content of the notice letter fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran was not provided with the Dingess elements of VCAA 
notice.  However, given the denial of the claims, any 
questions as to a disability rating or effective date are 
moot.  The Veteran has not been prejudiced by VA's failure to 
provide notice earlier on these elements of his claims.

Furthermore, the Veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims folder.  
While in July 2009 testimony before the Board the Veteran 
stated that he had been treated for stomach problems by 
Steven Grothers, D.O., a March 2005 response from Dr. 
Grothers' office indicated that they had no record of the 
Veteran as a patient.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  He has not identified any other treatment records 
aside from those that are already of record.  Thus, VA has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran was not provided with an examination with respect 
to his claims for service connection for sleep apnea and 
stomach problems.  However, his service treatment records do 
not show complaints of or treatment for sleep apnea or 
stomach problems.  Additionally, he has no current diagnoses 
of sleep apnea or stomach problems.  As there is no evidence 
of sleep apnea or stomach problems in service, and there are 
no current diagnoses of sleep apnea or stomach problems, the 
facts of this case do not meet the criteria to warrant a VA 
examination.  See McLendon v. Nicholson, supra; see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claims.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that he has sleep apnea as a result of 
his service-connected PTSD, and stomach problems related to 
service.  His service treatment records do not reveal 
complaints related to the stomach, and do not reveal 
complaints of any symptoms consistent with sleep apnea.  

Post-service treatment records demonstrate that the Veteran 
was diagnosed with PTSD on examination conducted on behalf of 
VA in August 2007.  However, post-service medical records do 
not reveal any abnormal sleep studies, nor there is any 
clinical evidence demonstrating that the Veteran has been 
diagnosed with sleep apnea.  Similarly, post-service clinical 
records are negative for any diagnoses of a stomach problem.

In this case, there is no evidence establishing diagnoses of 
sleep apnea or stomach problems.  As sleep apnea and stomach 
problems have not been diagnosed, service connection for 
sleep apnea and stomach problems must, necessarily, be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's statements asserting a 
relationship between his claimed sleep apnea and his service-
connected PTSD, and the relationship between his claimed 
stomach problems and his active service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the Veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  As the weight of medical evidence 
fails to support the Veteran's claims for service connection 
for sleep apnea and stomach problems, the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeals concerning the issues of entitlement to service 
connection for asthma, depression, and stress are dismissed 
without prejudice.

Service connection for sleep apnea, secondary to PTSD, is 
denied.

Service connection for stomach problems is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for left 
ear hearing loss and a low back disability.

The Veteran contends that he is entitled to service 
connection for left ear hearing loss as a result of exposure 
to acoustic trauma in service.  Specifically, he asserts that 
his left ear hearing loss resulted from exposure to noise 
associated with his duties in service with automatic weapons 
and as an armored crewman, and more specifically, as a result 
of his duties as a cannoneer and gunner while stationed in 
Vietnam.  His service records reflect that while stationed in 
Vietnam, he was attached to Battery C, 4th Battalion, 60th 
Artillery, and that his principal military occupational 
specialties were cannoneer and gunner.  

In July 2009 testimony before the Board, the Veteran stated 
that he had first noticed left ear hearing loss during his 
active service.  Examination at separation from service did 
reveal hearing loss, although that hearing loss was not of 
the severity required under 38 C.F.R. § 3.385 (2009) to be 
recognized as hearing loss for VA purposes.  

Post-service clinical records dated in May 2001 show that the 
Veteran has left ear hearing loss that meets VA criteria for 
consideration as a disability.  See 38 C.F.R. § 3.385.  At no 
time, however, has any treating clinician related his hearing 
loss to his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In 
this case, the record reflects that the Veteran's in-service 
duties were consistent with his report of exposure to noise.  
His service treatment records additionally show that at the 
time of his separation from service, he had minimal left ear 
hearing loss.  As such, the Board finds that a remand for an 
examination and etiological opinion is in order.

Next, the Veteran contends that his current back disability 
is the result of an injury sustained in Vietnam during a 
convoy where the truck in which he was riding went over the 
side of a road, resulting in the Veteran's fall of 
approximately 100 feet to the ground.  He did not seek 
treatment immediately following the injury.  In July 2009 
testimony before the Board, the Veteran stated that despite 
not having sought regular treatment for a back in the years 
since his separation from service, his back had continued to 
bother him since the original injury in service.

The Veteran's service treatment records show that he 
complained of back pain on two occasions.  The first record 
of a complaint is dated in June 1968, when the Veteran 
complained of chronic back pain.  Physical examination was 
unremarkable.  The Veteran next complained of back pain in 
November 1968.  At that time, he stated that he had been 
having trouble with his back for "some years."  Physical 
examination revealed minimal lumbar muscle spasm.  The 
impression was postural backache (low back syndrome).  His 
service records are otherwise negative for complaints or 
findings of back problems.

The record reflects that the Veteran was involved in a work-
related accident in August 2002.  This injury appears to have 
primarily involved the cervical spine, although the thoracic 
spine was also injured.  VA records dated in May 2009 show 
that the Veteran reported that he saw a private "workman's 
compensation" physician for his chronic back pain.  It is 
unclear to the Board whether the thoracic spine injury 
sustained in the work-related injury is separate and distinct 
from the injury sustained in service, or whether the 
Veteran's in-service injury was aggravated as a result of the 
2002 injury.

The Veteran has not yet been afforded a VA examination with 
respect to his claim of entitlement to service connection for 
a low back disability.  As the Veteran has provided credible 
testimony regarding the in-service injury and continuity of 
symptomatology, and the record reflects post-service 
treatment for complaints regarding the back, the Board finds 
that a remand for an examination and opinion is required in 
order to fairly address the merits of his claim.  38 C.F.R. § 
3.159(c)(2) (2009); McLendon v. Nicholson, supra.

Lastly, the most recent clinical records from the private 
workman's compensation physician of record are dated in 
February 2005.  Because the Veteran has continued to receive 
treatment for his back since that time, and such records 
would be of assistance in deciding the claim, they are 
relevant and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file 
private medical records from the 
workman's compensation  physician 
pertaining to treatment for a back 
disability dated from February 2005 to 
the present.  All attempts to secure 
those records must be documented in the 
claims folder.

2.  Schedule the Veteran for a VA 
audiological examination for the purpose 
of ascertaining whether his left ear 
hearing loss is the result of acoustic 
trauma sustained in active service.  The 
report of examination should reflect that 
the claims folder was reviewed.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale, 
with citation to relevant medical 
findings.  Based upon a review of the 
claims folder, the examiner should 
provide the following opinion:  Is it at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's left ear hearing loss is 
causally related to his period of active 
service, including exposure to hazardous 
noise?  The examiner should consider the 
left ear hearing loss documented on 
examination prior to separation from 
service in determining whether his 
current hearing loss is related and the 
Veteran's statements regarding continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied upon the absence of evidence in 
the service medical records to provide a 
negative opinion).

3.  Schedule the Veteran for an 
orthopedic examination for the purpose 
of obtaining an opinion as to whether 
it is as likely as not that the 
Veteran's current back disability is 
related to his active service.  The 
examiner should specifically opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the current lumbar spine 
disability is related to trauma 
sustained in service as a result of the 
accident reported by the Veteran, or 
otherwise.  In this regard, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the back disability, in addition to his 
statements regarding the continuity of 
symptomatology.  See Dalton v. 
Nicholson, supra.  The claims file must 
be made available to and be reviewed by 
the examiner and the examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

4.  Then, readjudicate the claims for 
service connection for left ear hearing 
loss and a low back disability.  If the 
decision on either issue remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  
Then, return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


